Hill, J.,
dissenting. I cannot concur in the conclusion reached by a majority of the court in this ease. A policy of fire insurance which covered an automobile belonging to the insured contained these stipulations: “It is a condition of this policy that it shall be null and void if the interest of the assured in the property be other than unconditional or sole ownership, or if the subject of this insurance be or become encumbered by any lien or mortgage except as otherwise endorsed hereon. . . It is a condition of this policy that failure on the part of the assured to render such sworn statement of loss to this company within sixty days of the date of loss (unless such time is extended in writing by the company) shall render such claim null and void. . . No officer, agent, or other representative of this company shall have power *656to waive any of tlie terms of this policy, unless snch waiver be written upon or attached hereto, nor shall any privilege or permission affecting the insurance under this policy exist or be claimed by the assured unless so written or attached.” The insured, during the life of the policy containing the above provisions, notified the agent of the insurer, with whom the policy had been left by the insured for safe-keeping for the insured’s benefit, of his intention to encumber the property with a mortgage or a bill of sale as a security for a loan, and requested the agent to make such necessary entry and indorsement in writing upon the policy as would protect the property against loss from fire, when so encumbered, and the agent assured the insured that this would be done, and the insured allowed the policy to continue to remain in the hands of the agent, and, relying upon the agent to carry out such instruction, and without knowledge that such instruction had not been carried out, encumbered the property. I am of the opinion that, in the event the agent failed to make any written indorsement or attach any writing to the policy, the insurer will not be estopped as a matter of law from defending against a loss thereunder, upon the ground that such entry had not been made by indorsement upon the policy or by a writing attached thereto. Simonton v. Liverpool &c. Ins. Co., 51 Ga. 76, 77 (3); Lippman v. Ætna Ins. Co., 108 Ga. 391; Johnson v. Ætna Ins. Co., 123 Ga. 404; Athens Mutual Ins. Co. v. Evans, 132 Ga. 703; Beasley v. Phoenix Ins. Co., 140 Ga. 126; Sparks v. National Union Fire Ins. Co., 23 Ga. App. 38.
Estoppel in pais is a question for the jury, unless it is unequivocally established. Tune v. Beeland, 131 Ga. 528 (3) (62 S. E. 976). Estoppels are not generally favored. Civil Code (1910), § 5736.
Where a policy of fire insurance contains stipulations as set out above, and where property covered by the policy has been damaged by fire, and the insurer has sent an “adjuster” to-“investigate the loss,” a statement by the adjuster to an agent of the insured, authorized to adjust and collect the loss, made before the expiration of the time provided in the policy for rendering and filing a proof of loss, to the effect that “he had the loss and [would] be back . . in the next day or two and adjust it,” that it would be unnecessary for the insured “to fix the proofs of loss,” but that he, the ad*657juster “would be back in a day or two and would adjust it,” would not as a matter of law amount to a waiver by the insurer of its right to insist upon the filing by the insured of the proof of loss within the time specified in the policy as a defense against a suit by the insured to collect under the policy; nor would it authorize a jury so to find. Folds v. Fireman’s Fund Ins. Co., 28 Ga. App. 323. See Farmers Mutual Fire Assn. v. Steed, 20 Ga. App. 329.
The principle decided in the foregoing decisions is controlling in the present case, and they cannot be successfully distinguished, from the case at bar. To apply the doctrine of estoppel to a case like the present is to set aside the provisions of a solemn contract voluntarily made by the parties themselves, and where no sort of diligence has been shown on the part of the insured to have the alleged verbal agreement attached to the policy in writing as required by the contract. To allow the plaintiff to recover in such circumstances is not only to set aside the express stipulations of the contract, but is to endorse the grossest sort of negligence on the part of the plaintiff and to open the door hereafter to the grossest fraud to any one who may want to take advantage of his own negligence. As an original proposition the line of authorities followed by the majority of the court may or may not lay down the true rule; but in the view I take of this case, and of our own decisions- on the subject, this State has adopted a different rule from that set out in the majority opinion. This is a question of whether one is to be held to his own voluntary contract, or whether the courts will protect and relieve one of his own inexcusable negligence. From the case in 51 Ga. down to the present time this court has said it would not do so, and I stand by what this court has heretofore said on the subject. I am authorized by Mr. Justice Gilbert to say that he concurs in this dissent.